Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-214 SENTINEL GROUP FUNDS, INC. National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code: (802) 229-3113 Date of fiscal year end: November 30, 2008 Date of reporting period: November 30, 2008 Table of Contents 4 Message to Shareholders 7 Understanding your Sentinel Funds Financial Statements 8 Sentinel Balanced Fund 14 Sentinel Capital Growth Fund 19 Sentinel Common Stock Fund 23 Sentinel Conservative Allocation Fund 29 Sentinel Georgia Municipal Bond Fund 32 Sentinel Government Securities Fund 36 Sentinel Growth Leaders Fund 41 Sentinel International Equity Fund 46 Sentinel Mid Cap Growth Fund 52 Sentinel Mid Cap Value Fund 57 Sentinel Short Maturity Government Fund 63 Sentinel Small Company Fund 67 Sentinel Small/Mid Cap Fund 71 Sentinel Sustainable Core Opportunities Fund 75 Sentinel Sustainable Emerging Companies Fund 80 Sentinel U.S. Treasury Money Market Fund 82 Statement of Assets and Liabilities 86 Statement of Operations 90 Statement of Changes in Net Assets 98 Financial Highlights 112 Notes to Financial Statements 130 Report of Independent Registered Public Accounting Firm 131 Actual and Hypothetical Expenses for Comparison Purposes 132 Expenses 136 Information and Services for Shareholders 139 Board Approval of Investment Advisory Agreements 141 Directors & Officers Message to Shareholders investor had to pay the U.S. government to lend it money), a massive hedge fund fraud came to light, the Fed initiated a Zero Interest Rate Policy (ZIRP) and the Treasury suspended the TARP. The FTSE All-World Index ended the month of November at 143.99 and $19 trillion had been wiped off the value of world stock markets. What we are witnessing is beyond a global cyclical shock and consolidation of the financial sector. We have seen wealth destruction on a new scale: some estimate that the combined stock and housing market declines lost U.S. households some $13 trillion. We have already seen marked deterioration in consumer confidence, purchasing managers intentions, job losses and capital expenditure projects. The European and Asian economies are also seeing a swift deterioration in their economic indicators, and there have been few effective counter measures. It will take more than monetary policy and re-capitalized banks to get the economy going, and we do not expect a V-shaped recovery in 2009. Thus we see 2009 shaping up as follows: 1. Low interest rates: we expect interest rates to fall in many countries to historical lows and remain there. Eventually this will loosen the credit markets, restart a moribund housing market and encourage some risk taking. The yield curve will remain distorted for some time and financial institutions will not revert to the leveraged money-making machines they were. But slowly and inexorably, credit markets will recover. 2. Low inflation: oil and other industrial commodities are at their lowest pricing levels in many years. This is not good for most emerging markets and commodity-based economies. But in developed markets, lower costs and daily expenses will put a lid on inflation and bring a marginal improvement in discretionary income. 3. Coordinated policy measures: these are by no means a panacea and we expect no Keynesian dash for growth. But the expansion of the Feds balance sheet and fiscal stimulus plans from the new Obama administration and abroad will provide support to employment and output. Some plans will involve direct intervention, some partnering and multi-agency coordination. However, there is direct political will to make them work, and they at least remove the ineptitude and prevarications of the last few months. In the short term, companies will continue to report weak numbers and bleak expectations. But the silver lining is that the stock market has discounted much of the worst news and valuations look reasonable. Investment grade companies are able to borrow more cheaply now than for many years, leading stocks are trading on single digit price-earning ratios and the yield gap of stocks over Treasuries has reappeared for the first time since 1959. We would not hazard an estimate on the market but point out that, since 1926, the stock market has fallen one year out of every three but has suffered four declines this century. And when stock markets fell, there has been a 60 percent chance of a rebound the following year * . So there are reasons for very cautious optimism. 5 * Source: Economist.com, January 6, 2009. At Sentinel, we will continue to do what we have done for the last 75 years. We strive to buy and hold companies with proven management, strong product niches, clean balance sheets and visible earnings. We do not over-commit to a single company or industry. We typically remain very diversified and do not time the market. Our approach has been to pick higher quality stocks and companies to invest in than our competitors. Please take a moment to read the reports from our managers. You will see that we favor quality companies and like those with free cash flow, room for growth and committed management. Sentinel U.S. Treasury Money Market Fund An extraordinary thing happened in the money market industry in 2008. Several fund companies broke the buck or otherwise defaulted on the assets in their funds. As the normal market for short-term commercial paper deteriorated, we saw a flight into Treasury securities that drove down rates to as low as 5 basis points for 30 day paper. We began to invest the funds assets in government agency obligations on the assumption that the U.S. Treasury implicitly guaranteed repayment. But as these assets also fell in yield, we found that we could not invest the funds assets in securities that yielded more than 10bp and that we would exacerbate the situation if we continued to take in new money. Thus, to protect existing investors, we closed the fund to all investors effective January 1st 2009. We have no plans to re-open the fund. 6 Understanding your Sentinel Funds Financial Statements 1 Schedule of Investment in Securities 4 Statement of Changes in Net Assets This schedule shows you which investments your fund owned on These statements show how each funds net assets changed the last day of the reporting period. The schedule includes: over the past two reporting periods. It details how much a fund  a list of each investment grew or shrank as a result of:  the number of shares/par amount of each stock, bond or  operations  a summary of the Statement of Operations for short-term note the most recent period  the market value of each investment  distributions  income and gains distributed to  the percentage of investments in each industry shareholders  capital share transactions  shareholders purchases,  the percent and dollar breakdown of each category reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share 2 Statement of Assets and Liabilities transactions result in net assets at the end of the period. This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the 5 Financial Highlights net assets divided by the total number of shares outstanding These statements itemize current period activity and statistics gives you the price of an individual share, or the net asset and provide comparison data for the last five fiscal years (or less value per share. if the fund or class is not five years old). On a per-share basis, it Net Assets are also broken down by capital (money invested includes: by shareholders); net investment income not yet paid to  share price at the beginning of the period shareholders or net investment losses, if any; net gains earned  investment income and capital gains or losses on investments but not yet paid to shareholders or net losses  income and capital gains distributions paid to shareholders on investments (known as realized gains or losses); and finally  share price at the end of the period gains or losses on securities still owned by the fund (known It also includes some key statistics for the period: as unrealized appreciation or depreciation). This breakdown  total return  the overall percentage return of the fund, tells you the value of net assets that are performance-related, assuming reinvestment of all distributions such as investment gains or losses, and the value of net assets  expense ratio  operating expenses as a percentage of that are not related to performance, such as shareholder average net assets investments and redemptions.  net income ratio  net investment income as a percentage of average net assets  portfolio turnover  the percentage of the portfolio that was 3 Statement of Operations replaced during the period. This statement breaks down how each funds net assets changed during the period as a result of the funds operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund Operations include:  income earned from investments  management fees and other expenses  gains or losses from selling investments (known as realized gains or losses)  gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 7 Sentinel Balanced Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000, or $1,000,000 in the case of Class I shares; graph and total return data assume reinvestment of all distributions. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. Visit www.sentinelinvestments.com for the most current month-end performance information. Growth of a $10,000 Investment (Class A shares, Class B shares and Class C shares) November 30, 1998  November 30, 2008 Note that Fund performance for Class A shares in the above graph reflects the maximum 5% sales charge and includes expenses and management fees, while index performances do not; performance shown for the Average Annual Total Return without sales charge in the accompanying table reflects expenses and management fees but no sales charge. Fund performance for Class B, C and D shares in the above graph reflects all expenses and management fees, but no contingent deferred sales charge (CDSC) because none would apply if the shares had been held for the entire period. Performance shown for the indices in the above graph does not include a CDSC, fees or expenses; performance shown for the Average Annual Total Return without sales charge in the accompanying table reflects expenses and management fees but no CDSC.
